Title: To James Madison from Tobias Lear, 8 April 1802
From: Lear, Tobias
To: Madison, James


					
						Sir,
						Cape François, April 8th. 1802
					
					I have taken the liberty of drawing upon you this day in favour of Colo. Clement Biddle of Philadelphia, for one hundred dollars, to be placed to my Account with the U: States, for money advancd for distressed Seamen in this place.
					My advances on this account exceeds this sum; but I should not have drawn had it been permitted to send money out of this Island; or could a bill be had on Philadelphia.
					It is not probable that I Shall draw for any more, before I	return to the U: States and Settle my Accounts.
					Till lately the expenses on this account have been very small; but the great number of Vessels in port, the impossibility of preventing some from leaving their Vessels, who afterwards become sick or distressed, and several cases of ship wrecks which have happened, will encrease the expense; but while I relieve all real distresses, I shall endeavour to do so with as much oeconomy	as possible. 
					Accept the Assurances of high respect & consideration with which I have the honor to be Sir, Your most obedt. &c  &c
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
